UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7924



MARIO BALLARD,

                                            Plaintiff - Appellant,

          versus


DOCTOR WILLIAMS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-830-7)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mario Ballard appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000) and denying his motion for reconsideration.             We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court. See Ballard v. Williams, No. CA-02-830-7 (W.D. Va. July 18,

2002; Nov. 25, 2002).     We deny Ballard’s motion for hearing en banc

and   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2